Citation Nr: 1601358	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is totally unemployable as a result of his sole service-connected disability, posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  During his October 2015 hearing, the Veteran testified that he sought vocational rehabilitation from VA on two occasions.  While it is unclear whether or not he ever actually participated in a vocational rehabilitation program, any records of such participation would have direct bearing on the issue of whether or not the Veteran's PTSD renders him unable to work.  As such, the Board finds remand is warranted to obtain any extant vocational rehabilitation records.

The Veteran also testified that he receives current treatment for PTSD through the Vet Center in Chattanooga, Tennessee.  While the record contains some indication of Vet Center treatment, the last records are dated July 2009.  As the Veteran's claim is predicated on his service-connected PTSD, the Board finds that records of treatment are likely to be relevant to the Veteran's claim.  As such, the RO should obtain all records of treatment at the Chattanooga Vet Center dated from July 2009 to the present.

Additionally, the Veteran most recently underwent VA examination to assess his service-connected PTSD in May 2011, and in August 2011 the examiner provided an opinion as to the Veteran's employability.  The examiner opined that the Veteran's PTSD symptoms would contribute to an inability to secure and maintain gainful employment with his current skill set.  The examiner also noted that the Veteran had suffered from a physical injury related to a post-service motor vehicle accident which had also affected his ability to work.  Due to the fact that this opinion was obtained prior to any vocational rehabilitation the Veteran may have participated in, and due to the possibility that the Veteran's non-service-connected disabilities may also affect his employability, the Board finds that, upon remand, an evaluation and opinion should be obtained from a vocational rehabilitation specialist. 

Finally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from January 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  To the extent that they exist, obtain and associate with the record VA vocational rehabilitation records.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Obtain and associate with the record any records of the Veteran's treatment at the Chattanooga Vet Center dated from July 2009 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

4.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected PTSD on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected PTSD has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected PTSD, the specialist must not consider any non-service connected disabilities or the Veteran's age.

5.  After all development has been completed, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




